REASONS FOR ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
Allowable Subject Matter
Claims 1, 3 – 8, 10 – 20, 22 – 23 are allowed. The following is an examiner’s statement of reasons for allowance:  Claims 1, 3 – 8, 10 – 20, 22 – 23 have been allowed because the combination of limitations involving selecting an order of modulation based on the effective isotropic radiated power capability and scheduling uplink physical resource blocks for the user equipment based on the effective isotropic radiated power capability of the user equipment and the order of modulation among other claim limitations are non-obvious over the prior art.  The closest prior art of record Zhou (US 20210306062 A1) discloses sending capability information comprising a peak value of Effective Isotropic Radiated Power EIRP, an average value of the EIRP, a minimum value of the EIRP, an average value of Total Radiated Power TRP, and a minimum value of the TRP, but is silent as to selecting an order of modulation based on the effective isotropic radiated power capability and scheduling uplink physical resource blocks for the user equipment based on the effective isotropic radiated power capability 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/L.P./Examiner, Art Unit 2416    

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416